DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the preliminary amendment filed 7/7/2020.  Currently, claims 1-30 are pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract exceeds 150 words.	

Claim Objections
Claims 1, 6, 14, 24-25 are objected to because of the following informalities.
onboard passenger service devices” for consistency with the one or more onboard passenger service devices from lines 6-7 of the claim.
In claim 6, line 3, the claimed limitation “a first onboard passenger service device” should be changed to “the first onboard passenger service device” to refer to the first onboard passenger service device from lines 14-15 of claim 1. 
In claim 14, line 2, the claimed limitation “instructions” should be changed to “the instructions” to refer to the instructions from line 8 of claim 13. 
In claim 24, lines 2-3, the claimed limitation “a first passenger service device” should be changed to “the first onboard passenger service device” to refer to the first onboard passenger service device from line 9 of claim 19. 
In claim 25, line 2, the claimed limitation “the first passenger service device” should be changed to “the first onboard passenger service device” to refer to the first onboard passenger service device from line 9 of claim 19. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation, “the one or more fault signatures” on line 2. As the preceding limitations do not appear to recite “a one or more fault signatures”, there is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation, “the set of transmission rule data” on line 12. As the preceding limitations do not appear to recite “a set of transmission rule data”, there is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation, “the one or more fault signatures” on lines 1-2. As the preceding limitations do not appear to recite “a one or more fault signatures”, there is insufficient antecedent basis for this limitation in the claim.
Other dependent claims are rejected as being dependent on the rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, 19-22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Le Bigot et al (US 2016/0233948).
As per claim 1, Le Bigot teaches a data transmission system for a mobile platform (the maintenance aid system 20, Fig. 2), the data transmission system comprising:
non-volatile data storage media (para 0020: the processing unit is configured to: when the trigger condition is not met, record the dataset in a memory of the device);
a network interface (communications interface 32, 34 or 36, Fig. 2); and
control circuitry (processing unit 18, Fig. 2) configured to:
establish a first connection with one or more onboard passenger service devices using the network interface, the one or more passenger service devices configured to facilitate provision of a passenger service at the mobile platform (para 0014: acquire first data emanating from the central maintenance computer, through the first interface and/or second data emanating Connections must be established to acquire data from the onboard passenger devices);
receive a set of system log data from the one or more onboard passenger service devices via the network interface (para 0056: the processing unit 18 may also receive, automatically and repeatedly, the first data and/or the second data emanating from the central maintenance computer 12 and/or from the ACMS system 14. In the example embodiment, the central maintenance computer 12 and/or the ACMS system 14 are configured to send these data automatically and repeatedly to the processing unit 18, which then has no need to interrogate the computer and/or the system);
store one or more log signatures in the non-volatile data storage media, the one or more log signatures comprising conditions for detecting faults (para 0064: Of course, for better understanding, the exemplary implementations have been described with reference to just one trigger condition whereas in practice, the processing unit 18 may store and monitor several trigger conditions, each of which corresponds for example to the monitoring of one or more fault situations onboard the aircraft);
detect, based on comparing the set of system log data to a first log signature of the one or more log signatures, a first fault related to a first onboard passenger service device of the one or more onboard passenger service devices (para 0057: After having acquired the first and/or second data, the processing unit 18 verifies whether the trigger condition is satisfied, on the para 0061: According to one example embodiment, from the moment at which the processing unit 18 detects that the trigger condition has been satisfied, it sends the dataset to the communications unit 16 repeatedly, at a determined frequency. For example, it sends the dataset every minute. That allows the maintenance operator to monitor how the various data items evolve over time, and this may assist him in determining the origin of a potential fault);
store a first set of transmission rule data in the non-volatile data storage media, the first set of transmission rule data including one or more rules for filtering system log data (para 0058: In a second alternative form, the dataset is subject to settings: a maintenance operator can define the dataset he wishes to receive when the trigger condition is satisfied. The settings of the dataset are bundled with the trigger condition when the latter is sent from the maintenance center to the aircraft, and the settings are stored by the maintenance aid device, together with the trigger condition);
establish a second connection with a remote computing device using the network interface (para 0058: the processing unit 18 sends the communications unit, through the third interface 36 and the link 26, a dataset containing maintenance data emanating from the central maintenance computer 12 and aircraft flight data emanating from the ACMS system 14. In a first alternative form, the dataset is independent of the trigger condition: when the

transmit the subset of system log data to the remote computing device via the network interface (claim 14: sending the communications unit, through the third interface, a dataset comprising maintenance data emanating from the central maintenance computer and aircraft flight data emanating from the ACMS system).
Le Bigot does not explicitly teach in response to detect the first fault, filter the set of system log data based on the first set of transmission rule data to generate a subset of system log data. However, Le Bigot teaches when a trigger condition is satisfied, the processing unit will send a dataset that is defined by a maintenance operator (para 0058: If the trigger condition is satisfied, the processing unit 18 sends the communications unit, through the third interface 36 and the link 26, a dataset containing maintenance data emanating from the central maintenance computer 12 and aircraft flight data emanating from the ACMS system 14; claim 19: the dataset sent to the communication unit is predefined in connection with the trigger condition). Le Bigot obviously encompasses teaching filtering the set of log data based on the set of transmission rule data to generate a subset of log data in response to detect a fault in order to limit the data to be sent so as to limit the volume of data that has to be transmitted from the aircraft to the ground station.

Le Bigot teaches receiving fault-specific filtering and transmission rules through the network interface (claim 18: receiving the trigger condition coming from the communications unit, through the third interface, para 0048: a maintenance center operator sends a trigger condition to an aircraft; para 0058: a maintenance operator can define the dataset he wishes to receive when the trigger condition is satisfied).

As per claim 12, Le Bigot teaches wherein the one or more onboard passenger service devices comprise one or more wireless access points, servers, and modems (para 0047: The maintenance aid system is intended to communicate with a ground station 8 by means of a wireless link … The communications unit 16 may notably correspond to an onboard computer or server for managing communications between the aircraft and the ground and configured to allow communications between the aircraft and the ground station 8 by means of one or more antennas of the aircraft, … In one example embodiment, the first interface 32, the second interface 34 and the third interface 36 correspond to communications ports of the maintenance aid device 10, these communications ports being, for example, compatible with the ARINC 429 standard).

As per claim 19-22 and 30, the claims disclose similar features as of claims 1-4 and 12, and are rejected based on the same basis as claims 1-4 and 12.
Claims 5-10, 13-18, 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Le Bigot et al (US 2016/0233948) in view of Bennett et al (US 2010/0152962).
As per claim 5-8 and 18, Le Bigot does not teach transmitting troubleshooting instruction to the onboard passenger service device to restart the onboard passenger service device and receiving the response. However, Bennett teaches transmitting troubleshooting instruction to the onboard passenger service device to restart the onboard passenger service device and receiving the response (para 0069: The data monitoring and analysis system 1000, for instance, can provide reports on fleet seat availability, fleet seat degradation rates, vehicle information system health across a fleet of passenger vehicles 390, performance comparisons across different passenger vehicle platforms, and/or any correlation between fleet performance and passenger satisfaction; para 0091: Exemplary performance reports can include system BITE availability reports, system BITE degradation reports, reboot reports, command reports, email usage reports, short message service (SMS) reports, seat availability reports, and/or seat degradation metric reports, without limitation; para 0103: Reboots can be initiated automatically and/or manually by cabin crew via a passenger (or crew) interface system 360 (shown in FIGS. 5A-B) of the vehicle information systems 300). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Le Bigot with those of Bennett in order to initiate a maintenance process when a failure occurs during travel.

Bennett teaches wherein the one or more service access devices comprise one or more personal electronic devices, seatback systems, or crew devices (para 0081: seatback display systems 362B, crew display panels; para 0086: The personal electronic devices 200).

As per claim 10, Le Bigot does not explicitly teach receiving location data for the mobile platform via the network interface. However, Bennett teaches receiving location data for the mobile platform via the network interface (para 0057: As desired, the load script system 1200 can maintain the communication channel 1500 while the selected passenger vehicle 390 remains disposed at the predetermined geographical location, terminating the communication channel 1500 upon departure from the predetermined geographical location). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Le Bigot with those of Bennett in order to establish communication with a vehicle which enters into a specified location.

As per claim 13-14, the claims disclose similar features as of claims 1-2 and 6, and are rejected based on the same basis as claims 1-2 and 6.

As per claim 15, Le Bigot teaches filtering out data that is unrelated to a first performance metric (para 0058: the dataset is independent of the trigger condition).
Bennett teaches wherein the performance metric is one of data rate, ping latency, data usage, ping success, and load time (para 0096: The user interface system 1400 likewise can support column sorting and/or color for analyzing the BITE seat performance data; para 0065: The review the download data 1510 preferably is not limited to aircraft Built In Test Equipment (BITE) data usage where little trending typically can be done due to short turn around. In one embodiment, for example, all airlines, fleets, and/or aircraft 390B can be compared using at least one standardized metric).

As per claim 17, Le Bigot teaches comparing the set of system log data to threshold values for the first performance metric (para 0017: Thus, the device allows monitoring the onset of a trigger condition (considered as threshold value) relating to the data emanating from the central maintenance computer and/or to data emanating from the ACMS system. The trigger condition may notably correspond to the onset of a fault with a piece of equipment onboard the aircraft, requiring maintenance operator intervention. When the trigger condition is satisfied, the device sends a dataset to the communications unit, which transmits it to a ground station).

As per claim 23-28, the claims disclose similar features as of claims 5-8 and 9-10, and are rejected based on the same basis as claims 5-8 and 9-10.

Claims 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Le Bigot et al (US 2016/0233948) in view of Bennett et al (US 2010/0152962) and Ziarno et al (US 2015/0363981).
As per claim 11 and 29, Le Bigot in view of Bennett does not explicitly teach filtering the set of system log data based on the location data. However, Ziarno teaches filtering data based on the location data (para 0080: The decisions to parse data and transmit more limited data may occur depending on price per bit of data depending on location of the aircraft and download conditions). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Le Bigot and Bennett with those of Ziarno in order to further reduce the necessary data transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIM T NGUYEN/Primary Examiner, Art Unit 2454